Citation Nr: 0607544	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1981 rating decision in granting service connection 
for bronchial asthma on the basis of inservice aggravation 
rather than direct service incurrence and in deducting a pre-
service level of disability of 10 percent from the service-
connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from April 1977 to January 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Custody of this case was subsequently transferred to 
the VA RO in Los Angeles, California.  

Historically, the veteran was notified in April 1980 of a 
rating decision that month which, in pertinent part, denied 
service connection for bronchial asthma on the basis that the 
disorder pre-existed and was not aggravated during military 
service.  After a Notice of Disagreement (NOD) was received, 
that decision was confirmed and continued by a July 1980 
rating decision.  A Statement of the Case (SOC) was issued in 
July 1980 addressing that matter and the appeal was perfected 
by filing VA Form 1-9 in September 1980.  The Board remanded 
the case in April 1981, following which a December 1981 
rating decision granted service connection for bronchial 
asthma and assigned an initial disability evaluation of 20 
percent, both effective January 19, 1980 (the day following 
discharge from active military service).  That rating 
decision determined that the bronchial asthma pre-existed 
active service but was aggravated during service and was 10 
percent disabling at service entrance, which was deducted 
from the current level of disability of 30 percent, to arrive 
at the assigned 20 percent disability rating.  

By filing VA Form 9 in July 1997 the veteran perfected an 
appeal as to the issue of an increased rating for service-
connected major depression but in February 2005 he withdrew 
that issue from appellate consideration.  





FINDINGS OF FACT

1.  The veteran did not appeal a December 1981 rating 
decision granting service connection for bronchial asthma on 
the basis that it pre-existed service but was aggravated 
during service and which deducted from the current 30 percent 
disability evaluation, the amount of the preservice level of 
disability at service entrance of 10 percent.  

2.  The December 1981 rating decision was reasonably 
supported by the medical and other evidence of record at that 
time and was consistent with the applicable laws and 
regulations extant at that time.  The decision was not 
fatally flawed or undebatably erroneous.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of December 1981, which 
granted service connection for bronchial asthma on the basis 
of inservice aggravation and which deducted from the current 
30 percent disability evaluation the amount of the 
preservice level of disability at service entrance of 10 
percent, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005).  

2.  There was no CUE in a rating of December 1981 in 
determining that bronchial asthma pre-existed active military 
service but was aggravated during active service or in 
deducting the preservice level of disability of the service-
connected bronchial asthma from the level of disability in 
existence in December 1981.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.105 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA, 
however, has met its preliminary notification and duty to 
assist obligations in the development of this case under the 
VCAA.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

In Holliday v. Principi, 14 Vet. App. 280, 286 (2001) it was 
held that all VCAA provisions were potentially applicable to 
claims pending on the date of VCAA enactment but the Court 
did not specifically rule that CUE claims were covered by the 
VCAA since "it may not determine VCAA applicability or 
inapplicability in the first instance."  Subsequently, in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) it was 
held that VA had a duty to fully develop a claim of CUE and 
that in adjudicating CUE the standard in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (used in determining whether new 
and material evidence had been submitted for the purpose of 
reopening a previously and finally decided claim) was 
applicable in adjudication of a CUE claim.  However, in 
VAOGCPREC 12-2001 (July 6, 2001) it was held that neither of 
these statements constituted binding law inasmuch as each 
statement was contrary to prior holdings of the Federal 
Circuit which had not been overruled.  See Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); Disabled 
American Veterans, et. al, v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); and Bustos v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 
1999), cert. denied, 528 U.S. 967 (1999).  

"However, there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  Generally see Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc). 

Moreover, as will be explained, adjudications of whether 
there was CUE in a past, final rating decision must be made 
on the basis of the evidence of record at the time of the 
rating decision being collaterally attacked and not on the 
basis of additionally developed evidence, other than service 
medical records (SMRs) which were not on file or VA records 
if they were deemed to be constructively on file following 
the decision in Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Neither is the case here.  

So it would be pointless to remand the case to the RO when 
all of the procedural safeguards and development required by 
the VCAA already have been satisfied.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided). 




Laws and Regulations Governing Claims of CUE

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2005) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented and it may not be revised in 
the absence of CUE.  

A finding of CUE in a rating decision would vitiate the 
finality of it.  See 38 U.S.C.A. § 5109A(a) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.105(a); Phillips v. Brown, 10 Vet. 
App. 25, 30-31 (1997), citing Smith (William) v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  However, to warrant a 
finding of CUE in that decision: 1) either the correct facts, 
as they were known at that time, were not before the 
adjudicator, i.e., more than a simple disagreement with how 
the RO weighed or evaluated the evidence, or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; 2) the error must be "undebatable" and the sort 
that, had it not been made, would have "manifestly changed" 
the outcome of that decision; and 3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of that prior adjudication.  See, e.g., 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature and 
very high evidentiary threshold the veteran must overcome for 
a finding of CUE, repeatedly pointing out that it "...is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
Indeed, CUE is so undebatable that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed when made.  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [CUE] is a 
very specific and rare kind of 'error'" needed to invalidate 
a prior, unappealed, decision and thereby warrant overturning 
it.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

A failure to fulfill the duty to assist cannot constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994) and 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

In Look v. Derwinski, 2 Vet. App. 157, 162 (1992) it was held 
that "a factual finding is clearly erroneous when although 
there is evidence to support it, the reviewing Court on the 
entire evidence is left with the definite and firm conviction 
that a mistake has been committed."  However, there is no 
factual error "[i]f the [fact finder's] account of the 
evidence is plausible in light of the record viewed 
in its entirety [and] [w]here there are two permissible views 
of the evidence, the factfinder's choice between them cannot 
be clearly erroneous."  Look, at 162.

A failure to apply a relevant law or regulation or 
misapplication of a regulation is an appropriate subject for a 
claim of CUE.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 
(1999) (citing VAOGCPREC 38-97 (Dec. 17, 1997)).  

Although not specifically alleged, the Board also feels 
compelled to point out that, merely because the VCAA now 
imposes on VA more responsibility in terms of notifying the 
veteran of evidence that is needed to substantiate his 
allegations and providing further assistance to him in 
obtaining potentially relevant evidence, this new law is not 
retroactively applicable to the relevant times in question.  
VAOPGCPREC 11-2000 (Nov. 27, 2000).  New interpretations of a 
law subsequent to an RO decision cannot form the basis for a 
valid claim of CUE.  Smith (Rose) v. West, 11 Vet. App. 134, 
137 (1998), quoting Berger, 10 Vet. App. at 170.  See also 
VAOPGCPREC 25- 95 (Dec. 6, 1995) (to the effect that a 
collaterally attacked decision's application of a regulation, 
which is subsequently invalidated, is not "obvious" error 
(i.e., CUE)).  

Analysis

The December 1981 rating decision determined that the 
service-connected bronchial asthma was 30 percent disabling 
(before application of 38 C.F.R. §§ 3.322(a) and 4.22 
(1981)).  It was determined that the preservice level of 
disability at the time of service entrance was 10 percent and 
this amount was deducted from the current 30 percent level of 
disability, to arrive at a 20 percent disability evaluation.  

There is no argument that the level of disability, prior to 
the application of 38 C.F.R. 3.322(a) and 4.22, was 30 
percent but only that 10 percent should not have been 
deducted because the bronchial asthma was not disabling at 
service entrance.  Alternatively, it is argued that the 
presumption of soundness at service entrance was not rebutted 
and, so, service connection should have been granted on the 
basis of direct service incurrence and not on the basis of 
inservice aggravation.  If true, this would also mean that no 
pre-existing level of disability should have been deducted by 
the December 1981 rating decision.  

Dr. Forman stated in September 1976 that the veteran had been 
seen in October 1975 for a 10 lbs. weight loss over a 3 month 
period, associated with fatigue and tension.  He was sleeping 
inadequately because of having to perform school work and an 
outside job.  On examination he demonstrated some mild 
wheezing, which was explained by his history of asthma.  It 
was felt that he was experiencing over work and fatigue.  He 
was given Valium and advised to obtain more sleep.  When seen 
in June 1976 he was coughing and wheezing.  Chest X-rays 
indicated bronchial pneumonia.  He was treated appropriately 
and did very well.  Corroborating treatment records and the 
report of the June 1976 chest X-ray are on file.  

The March 1977 service entrance examination found no 
pertinent abnormality and no pertinent abnormality was 
reported in an adjunct medical history questionnaire.  

In April 1977 the veteran had an upper respiratory infection 
and bronchitis.  He was seen in January 1979 for respiratory 
symptoms and again on multiple occasions in June 1979.  In 
June 1979 it was noted that he had had asthma earlier in his 
life.  In November 1979 it was again reported that he had had 
asthma as a child but he had first begun having episodes 
again last May.  He was given Prednisone.  It was planned to 
have him discharged because the asthma had pre-existed 
military service.  

A December 1979 Report of Medical Board Proceedings reflects 
that the veteran had a life-long history of asthma which 
required hospitalization as a child and desensitization shots 
as a young child.  Despite a known history of asthma, he 
enlisted and had done fairly well until approximately May 
1979 when he had continuous episodes of bronchospasm 
requiring several inhalations of an Isuprel Medihaler during 
the day.  He gave a history of exertional exacerbation of his 
wheezing and was no longer able to perform his duties 
adequately due to asthma.  It was noted that his father had 
had severe asthma.  It was felt that he was unfit for active 
duty due to physical disability which was neither incurred in 
nor aggravated by active service.  

A January 1980 VA outpatient treatment (VAOPT) record 
reflects treatment for asthma.  It was noted that the veteran 
had a family history of asthma and that he had had asthma 
since birth.  A March 1980 VAOPT record reflects that he had 
had problems with asthma for 17 years and had been using a 
medi-inhaler for 10 years.  He had been on Prednisone since 
November 1979.  In June 1980 it was noted that he had had 
extrinsic asthma all his life. 

On VA examination in 1981 the veteran reported having had 
asthma as a child but that he was free of asthma at service 
induction.  He had a flare-up during service due to paint 
fumes.  

At the December 1980 RO hearing the veteran's service 
representative stated that the veteran entered military 
"service with an asthma condition and in the course of time 
[it] was aggravated to the point where he was no longer 
physically capable of carrying out his assignments, was 
medically discharged and has been continuously treated since 
then for this condition that was aggravated."  See Page 2 of 
the transcript of that hearing.  The veteran testified that 
he had asthma prior to active service but it was not 
detrimental and did not preclude him from doing work.  Page 
2.  At service entrance he had reported having had asthma and 
had submitted a 1976 letter from Dr. Forman indicating that 
his asthma did not preclude him from anything.  Page 2.  
During basic training he had wheezing and was given 
medication by a corpsman and it cleared up.  Thereafter, he 
had no further trouble until stationed aboard an aircraft 
carrier when he inhaled excessive amounts of aircraft exhaust 
fumes and paint fumes and he saw a physician in sick bay 
several times over several weeks.  Page 3.  Then, in November 
1979 he had a severe asthma attack and, after two injections 
did not provide relief, he was given an intravenous feed for 
three hours.  He was then informed by a physician that he 
should never have been allowed to enter military service.  He 
then underwent a consultation in November 1979.  For almost 
his first year of military service he did not have problems 
from asthma attacks and it was about 6 to 9 months after 
being exposed to fumes that he started getting continual or 
heavy attacks of asthma.  Page 4.  

At the RO hearing the veteran's father testified that the 
inservice medical history that the veteran had been 
hospitalized prior to military service was incorrect.  The 
veteran had had pneumonia when he was 9 years old and a 
specialist had stated that the veteran had a "touch" of 
asthma for which the veteran received shots for 3 years but 
he was never again bothered by asthma.  The veteran had not 
had a serious problem with asthma prior to active service.  
The veteran's father had had an asthma attack in 1947 when he 
had been in the Navy and had had a touch of pneumonia when 
working for the railroad.  He had been hospitalized for 6 
months but had not been bothered by asthma since then.  Page 
5.  

The veteran testified at the 1980 RO hearing that he received 
treatment for asthma at the Albany, New York, VA Medical 
Center.  After having been discharged from service he had 
been treated once a week but was now being treated once a 
month and still took medication prescribed by VA.  His asthma 
was now being treated differently than it was prior to 
military service.  Page 6.  The veteran's father testified 
that during service he had visited the veteran in 1978 and 
the veteran had been sick due to wheezing for three days.  
Page 8.  The veteran's service representative argued that the 
veteran's pre-existing asthma was aggravated during service 
beyond it's natural progression and that the Navy had felt 
that it had not been aggravated because of an erroneous 
history of pre-service hospitalization for asthma as a child.  
Page 9.  

Under 38 U.S.C. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be overcome by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  See also 
38 C.F.R. § 3.304(b).  Here, asthma was not noted on the 
service entrance examination to have pre-existed active 
service.  So, the question is whether there was CUE by the RO 
in finding that there was clear and unmistakable evidence 
that it did pre-exist service.  

Clear and unmistakable evidence and CUE represent two 
fundamentally different ideas.  Clear and unmistakable 
evidence describes the burden of proof, at a fact finding 
level, necessary to overcome a presumption.  CUE describes the 
legal test employed in reviewing a previous decision.  Put 
definitionally, clear and unmistakable evidence describes the 
persuasiveness of the evidence, while CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

In this regard, the veteran's private physician stated that 
prior to military service the veteran had mild wheezing which 
was explained by his history of asthma.  Moreover, both 
inservice and postservice clinical notations reflect that he 
had had symptoms in or since his childhood.  Although the 
veteran's father testified that the veteran had only been 
bothered by asthma when he was 9 years old, the veteran was 
born in 1957, so such treatment would have been in 1968 or 
1969 but Dr. Forman stated that the veteran had been treated 
as late as 1975.  Moreover, while it is contended that the 
conclusion that the veteran's asthma pre-existed service was 
based on an erroneous inservice clinical history of having 
been hospitalized for asthma prior to service, at the 1980 RO 
hearing it was conceded that the bronchial asthma had pre-
existed active service.  In fact, at that hearing the 
contention was that service connection should be granted on 
the basis of inservice aggravation.  

From this, the Board concludes that there was no CUE in the 
December 1981 rating decision in finding that there was clear 
and unmistakable evidence that the veteran's bronchial asthma 
did pre-exist service.  

The Board observes that the veteran's service representative 
has cited case law in support of the contention that the 
presumption of soundness was not properly rebutted.  However, 
only the law in effect at the time of the December 1981 
rating decision may be applied and, in 1981, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) did not exist and, so, in 1981, 
there could not have been any case law to be applied.  

As to the question of whether there was an ascertainable 
degree of impairment due to bronchial asthma, warranting 
deduction of the preservice level of disability from the 
level of disability existing at the time of the December 1981 
rating decision, 38 C.F.R. § 3.322(a) and 38 C.F.R. § 4.22 
provided then, as now, that: 

In cases involving aggravation by active service, 
the rating will reflect only the degree of 
disability over and above the degree of 
disability existing at the time of entrance into 
active service, whether the particular condition 
was noted at the time of entrance into active 
service, or whether it is determined upon the 
evidence of record to have existed at that time.  
It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the 
disability existing at the time of entrance into 
active service, in terms of the rating schedule 
except that if the disability is total (100 
percent) no deduction will be made.  If the 
degree of disability at the time of entrance into 
service is not ascertainable in terms of the 
schedule, no deduction will be made. 

In December 1981, 38 C.F.R. § 4.97 Diagnostic Code (DC) 6602 
provided that when bronchial asthma was mild, with paroxysms 
of asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks, a 10 percent disability evaluation 
was warranted.  When moderate, with asthmatic attacks rather 
frequent (separated by only 10 - 14 day intervals) with 
moderate dyspnea on exertion between attacks, a 10 percent 
disability evaluation was warranted.  A Note to DC 6602 
provided that in the absence of clinical findings of asthma 
at the time of an examination, a verified history of 
asthmatic attacks must be of record.  

As noted, the veteran's pre-service private physician noted 
that in October 1975 the veteran had mild wheezing due to 
asthma and again in June 1976 he was noted to have both 
coughing and wheezing, with X-ray findings that were 
interpreted as demonstrating bronchial pneumonia.  

These findings, coupled with the private physician's opinion 
that the wheezing was mild, was sufficient for the RO in 1981 
to conclude that the pre-service level of disability from the 
service-connected bronchial asthma was mild, warranting a 
deduction of 10 percent from the level of disability which 
was determined to have been 30 percent.  

Accordingly, it can only be concluded that there was no CUE 
in the December 1981 RO decision in rebutting the presumption 
of soundness or in deducting 10 percent from the level of 
disability existing in December 1981.  




ORDER

The claim of CUE in a rating of December 1981 in rebutting 
the presumption of soundness and granting service connection 
on the basis of inservice aggravation rather than on the 
basis of direct incurrence and in deducting 10 percent from 
the level of disability for service-connected asthma is 
denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


